               Case 1:17-cr-00357-LAK Document 463 Filed 10/22/19 Page 1 of 3
               Case 1:17-cr-00357-LAK Document 462 Filed 10/21/19 Page 1 of 2



HOLWELL SHUSTER                & GOLDBERG llP                               425 Lexington Avenue, 14th Floor
                                                                            New York, New York 10017
                                                                            Tel: (646)837-5151
                                                                            Fax: (646) 837-5150
                                                                            www.hsgllp.com

Daniel M Sullivan
646-837-5132
dsullivan@hsgllp.com




SUBMITTED VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     United States v. David Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

        We write on behalf of Christopher Worrall to respectfully request that Mr. Worrall be permitted
to undertake the following travel. We have communicated with Mr. Worrall's pre-trial services
officers in the District of Maryland and the Southern District of New York, and the officers do not
object to these requests. We have alerted the government, which likewise does not object to these
requests.

        •   October 26-27, 2019: Travel by car to Philadelphia, Pennsylvania for a birthday party.
        •   November 15-19, 2019: Travel by plane to Las Vegas, Nevada to celebrate Mr. Worrall's
            wife's birthday (this request merely adjusts the schedule pertaining to a previously granted
            travel request, see Dkt. 446)
        •   November 22-24, 2019: Travel by plane to Fort Lauderdale, Florida for the wedding of Mr.
            Worrall's brother.
            Case 1:17-cr-00357-LAK Document 463 Filed 10/22/19 Page 2 of 3
            Case 1:17-cr-00357-LAK Document 462 Filed 10/21/19 Page 2 of 2


                                                   Respectfully submitted,

                                               - · , ts/ Daniel M. Sullivan
                                                     Daniel M. Sullivan
                                                     Holwell Shuster & Goldberg LLP
                                                     425 Lexington Avenue, 14th Floor
                                                     New York, NY 10017
                                                     dsullivan@hsgllp.com
                                                     Attorneys for Christopher Worrall



cc (by email): Ian McGinley
               Joshua N aftalis
               Assistant United States Attorneys


              Scott Holtzer
              Francesca Tessier-Miller
              Pre-Trial Services Officers
        Case 1:17-cr-00357-LAK Document 463 Filed 10/22/19 Page 3 of 3

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, New York 10007


                                                     October 21, 2019

BYE-MAIL
The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street, Room 2240
New York, New York 10007

              Re:    United States v. David Blaszczak et al.
                     SI 17 Cr. 357 (LAK)

Dear Judge Kaplan:

               The Government writes in response to defendant Christopher Worrall's October 21,
2019 letter requesting permission to take various trips. The Government has no objection to the
defendant's requests.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Attorney for the United States,
                                                     Acting Under Authority Conferred
                                                     by 28 U.S.C § 515


                                               By:   '-"Is::...!_ _ _ _ _ _ _ _ _ _ __

                                                     Ian McGinley
                                                     Joshua A. Naftalis
                                                     Assistant United States Attorneys
                                                     (212) 637-2257/2310

cc:    Daniel Sullivan, Esq.
       Stephen Fishbein, Esq.
       John Nathanson, Esq.
       Scott Holtzer, Pretrial Services
       Francesca Tessier-Miller, Pretrial Services
